Dismiss and Opinion Filed January 22, 2021




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00744-CV

               DEWEY M. MOORE, JR., Appellant
                             V.
      CORT THOMAS, IN HIS CAPACITY AS RECEIVER, Appellee

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-02015-E

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Nowell
      Before the Court is appellant’s motion to dismiss the appeal. Appellant

informs the Court that the parties have settled their differences. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE
200744F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DEWEY M. MOORE, JR., Appellant               On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-20-00744-CV         V.                Trial Court Cause No. CC-20-02015-
                                             E.
CORT THOMAS, IN HIS                          Opinion delivered by Justice Nowell.
CAPACITY AS RECEIVER,                        Justices Molberg and Reichek
Appellee                                     participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee
CORT THOMAS, IN HIS CAPACITY AS RECEIVER, recover his costs of this
appeal from appellant DEWEY M. MOORE, JR.


Judgment entered this 22nd day of January, 2021.




                                       –2–